           Case 1:98-cr-00637-KMW Document 81 Filed 08/25/20 Page 1 of 1



                                                            USDC SDNY
                                                            DOCUMENT
UNITED STATES DISTRICT COURT                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                               DOC #: __________________
--------------------------------------------------------X   DATE FILED: August 25, 2020
RYAN STEPHENSON,

                                   Petitioner,
                                                                 19-CV-10652 (KMW)
                 -against-                                        98-CR-637 (KMW)
                                                                       ORDER
UNITED STATES OF AMERICA,

                                   Respondent.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On October 19, 2020, at 11 a.m., the Court will hold an evidentiary hearing on

Petitioner’s ineffective assistance of counsel claim. The hearing will be conducted by

videoconference. The Court will provide the parties with dial-in information in a separate Order.

        The Government is directed to serve a copy of this Order on George Goltzer.

        Petitioner is directed to appear and testify by videoconference at the evidentiary hearing.

        George Goltzer is directed to appear and testify by videoconference at the evidentiary

hearing.

        SO ORDERED.

Dated: New York, New York
       August 25, 2020                                          /s/ Kimba M. Wood
                                                                 KIMBA M. WOOD
                                                              United States District Judge
